MEMORANDUM **
Clemente Rosas Ocampo and his wife and their minor child, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying them motion to reopen removal proceedings.
Petitioners have waived any challenge to the BIA’s order denying their motion to reopen by failing to raise any arguments related to the BIA’s dispositive determination that the motion to reopen was untimely. See Martinez-Serrano v. INS, 94 F.3d 1256,1259-60 (9th Cir.1996).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.